Appellant, who resided in Love county, Okla., went to Ft. Worth, Tex., and there purchased twelve quarts of whisky, four quarts for himself and eight quarts for other persons residing in Love county, and returned to Love county with the whisky and attempted to deliver the eight quarts purchased for other persons in Love county when he was arrested. He was convicted of unlawfully conveying intoxicating liquors from one point in Oklahoma to another point in Oklahoma.
The questions of law involved in this case were discussed and decided adversely to the contention of counsel for appellant in the case of Huff v. State, 9 Okla. Crim. 675, 133 P. 265. It is therefore not necessary to repeat here what was said in Huff's case.
The judgment of the lower court is therefore affirmed.
ARMSTRONG, P.J., and DOYLE, J., concur. *Page 9